TABLE OF CONTENTS

Exhibit 10.1

ARCTIC CAT INC.

2013 STOCK AND INCENTIVE OMNIBUS PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2013 OMNIBUS STOCK AND INCENTIVE PLAN

TABLE OF CONTENTS

 

SECTION 1

   PURPOSE      1   

SECTION 2

   DEFINITIONS      1   

SECTION 3

   ADMINISTRATION      4   

(a)   

   Power and Authority of the Committee      4   

(b)   

   Power and Authority of the Board      4   

SECTION 4

   SHARES AVAILABLE FOR AWARDS      4   

(a)   

   Shares Available      4   

(b)   

   Accounting for Awards      4   

(c)   

   Adjustments      4   

(d)   

   Award Limitations Under the Plan      5   

SECTION 5

   ELIGIBILITY      5   

SECTION 6

   OPTIONS      5   

(a)   

   Exercise Price      5   

(b)   

   Option Term      6   

(c)   

   Time and Method of Exercise      6   

SECTION 7

   STOCK APPRECIATION RIGHTS      6   

SECTION 8

   RESTRICTED STOCK AND RESTRICTED STOCK UNITS      6   

(a)   

   Restrictions      6   

(b)   

   Issuance and Delivery of Shares      7   

SECTION 9

   PERFORMANCE AWARDS      7   

SECTION 10

   OTHER STOCK AWARDS      7   

SECTION 11

   GENERAL      7   

(a)   

   Consideration for Awards      7   

(b)   

   Awards May Be Granted Separately or Together      7   

(c)   

   Forms of Payment under Awards      8   

(d)   

   Limits on Transfer of Awards      8   

(e)   

   Term of Awards      8   

(f)   

   Restrictions; Securities Exchange Listing      8   

(g)   

   Prohibition on Repricing      8   

SECTION 12

   RIGHTS UPON TERMINATION OF EMPLOYMENT      9   

(a)   

   Termination by Death or Disability      9   

(b)   

   Termination by reason of Retirement      9   

(c)   

   Termination for Cause      10   

(d)   

   Other Termination      10   

SECTION 13

   TRANSFER, LEAVE OF ABSENCE, ETC.      10   

SECTION 14

   CHANGE IN CONTROL OF THE COMPANY      10   

(a)   

   Change in Control      10   

(b)   

   Total Market Value      11   

(c)   

   Vesting Upon Change in Control      11   

(d)   

   Disposition of Awards      11   

(e)   

   General Rule for Awards      12   

SECTION 15

   INCOME TAX COMPLIANCE      12   

SECTION 16

   AMENDMENTS AND TERMINATION      14   

SECTION 17

   NO TRUST OR FUND CREATED      14   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 18

   RIGHTS OF ELIGIBLE PERSONS AND PARTICIPANTS      14   

(a)   

   No rights to Awards      14   

(b)   

   Award Agreements      14   

(c)   

   Plan Provisions Control      14   

(d)   

   No Rights of Shareholders      15   

(e)   

   No limit on Other Compensation Arrangements      15   

(f)   

   No Right to Employment      15   

SECTION 19

   GENERAL PROVISIONS      15   

(a)   

   Governing Law      15   

(b)   

   Severability      15   

(c)   

   No Fractional Shares      15   

(d)   

   Compliance with 162(m)      15   

(e)   

   Arrangements Upon Termination of Employment or Competitive Employment      15
  

(f)   

   Headings      16   

SECTION 20

   EFFECTIVE DATE OF THE PLAN      16   

SECTION 21

   TERM OF THE PLAN      16   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARCTIC CAT INC.

2013 OMNIBUS STOCK AND INCENTIVE PLAN

Section 1. Purpose

The purpose of the Plan is to enable Arctic Cat Inc. (the “Company”) and its
Subsidiaries to retain and attract executives, other key employees, consultants
and directors who contribute to the Company’s success by their ability,
ingenuity and industry, and to enable such individuals to participate in the
long-term success and growth of the Company by giving them a proprietary
interest in the Company, thereby aligning the interests of such persons with the
Company’s shareholders.

Section 2. Definitions

As used in the Plan, the following terms shall have the meanings set forth
below:

 

  (a) “Action Effective Date” shall have the meaning set forth in Section 14(d)
of the Plan.

 

  (b) “Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Award or Other Stock Grant granted under the
Plan.

 

  (c) “Award Agreement” shall mean any written agreement, contract or other
instrument or document, including in electronic form, evidencing an Award
granted under the Plan. Each Award Agreement shall be subject to the applicable
terms and conditions of the Plan and any other terms and conditions (not
inconsistent with the Plan) determined by the Committee.

 

  (d) “Board” shall mean the Board of Directors of the Company.

 

  (e) “Cause” shall mean, unless otherwise defined in the Award Agreement or
another agreement governing one or more Awards under this Plan, a felony
conviction of a Participant or the failure of a Participant to contest
prosecution for a felony, or a Participant’s willful misconduct or dishonesty,
any of which is directly and materially harmful to the business or reputation of
the Company.

 

  (f) “Change in Control” shall have the meaning set forth in Section 14(a) of
the Plan.

 

  (g) “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, and any regulations promulgated thereunder.

 

  (h) “Committee” shall mean the Compensation and Human Resources Committee of
the Board or any other committee of the Board designated by the Board to
administer the Plan or any portion of the Plan. The Committee shall be comprised
of not less than such number of Directors as shall be required to permit Awards
granted under the Plan to qualify under Rule 16b-3 and Section 162(m) of the
Code, and each member of the Committee shall be a “Non-Employee Director”;
provided the Compensation Committee may have a member or members who are not
Non-Employee Directors so long as the Board has established a separate Committee
to grant Awards, all the members of which are Non-Employee Directors.

 

  (i) “Company” shall mean Arctic Cat Inc., a Minnesota corporation, and any
successor corporation.

 

  (j) “Deferred Compensation” shall have the meaning set forth in Section 15.

 

  (k) “Director” shall mean a member of the Board, including any Non-Employee
Director.

 

  (l) “Disability” shall mean permanent and total disability as determined by
the Committee.

 

  (m) “Early Retirement” shall mean retirement, with consent of the Committee at
the time of retirement, from active employment with the Company and any
Subsidiary or Parent Corporation of the Company.

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (n) “Eligible Person” shall mean any employee, officer, consultant, advisor or
Director providing services to the Company or any Subsidiary who the Committee
determines to be an Eligible Person. An Eligible Person must be a natural
person.

 

  (o) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

  (p) “Fair Market Value” shall mean the value of the Shares on a given date as
determined by the Committee in accordance with Section 422 of the Code or any
successor provision and any applicable Treasury Department regulations with
respect to “incentive stock options,” or, if applicable, that will result in the
Award being exempt from the requirements of a “deferred compensation plan” under
Section 409A of the Code.

 

  (q) “Incentive Stock Option” shall mean an option granted under Section 6 of
the Plan that is intended to qualify as an “incentive stock option” in
accordance with Section 422 of the Code or any successor provision.

 

  (r) “Incumbent Directors” shall have the meaning set forth in
Section 14(a)(ii) of the Plan.

 

  (s) “Insider” shall mean an individual who is, on the relevant date, an
officer, Director or beneficial owner of ten percent (10%) or more of any class
of the Company’s equity securities of the Company, all as defined under
Section 16 of the Exchange Act

 

  (t) “Non-Assumed Award” shall have the meaning set forth in Section 14(c) of
the Plan.

 

  (u) “Non-Employee Director” shall mean any Director who is not also an
employee of the Company or a Subsidiary within the meaning of Rule 16b-3 and is
an “outside director” within the meaning of Section 162(m) of the Code.

 

  (v) “Non-Qualified Stock Option” shall mean an option granted under Section 6
of the Plan that is not an Incentive Stock Option.

 

  (w) “Normal Retirement” shall mean retirement from active employment with the
Company and any Subsidiary or Parent Corporation of the Company on or after
(i) age 65 or (ii) age 55 if the Participant has ever served the Company as a
full-time employee for at least 15 years.

 

  (x) “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.

 

  (y) “Other Stock Grant” shall mean any right granted under Section 10 of the
Plan.

 

  (z) “Parent Corporation” shall mean any corporation (other than the Company)
in an unbroken chain of corporations ending with the Company if each of the
corporations (other than the Company) owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in the chain.

 

  (aa) “Participant” shall mean an Eligible Person who receives or holds an
Award under the Plan.

 

  (bb) “Performance Award” shall mean any right granted under Section 9 of the
Plan.

 

  (cc)

“Performance Goal” shall mean one or more of the following performance goals,
either individually, alternatively or in any combination, applied on a Company,
Subsidiary or business unit basis: revenue, cash flow, gross profit, earnings
before interest and taxes, earnings before interest, taxes, depreciation and
amortization and net earnings, earnings per share, margins (including one or
more of gross, operating and· net income margins), returns (including one or
more of return on assets, equity, investment, capital and revenue and total
stockholder return), stock price, working capital, market share, cost
reductions) workforce satisfaction and diversity goals) employee retention)
customer

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  satisfaction) completion of key projects and strategic plan development and
implementation. Such goals may reflect absolute entity or business unit
performance or a relative comparison to the performance of a peer group of
entities, prior periods of performance) or other external measure of the
selected performance criteria.

 

       Pursuant to rules and conditions adopted by the Committee on or before
the earlier of the expiration of twenty-five percent (25%) of the applicable
performance period or the 90th day of the applicable performance period for
which Performance Goals are established, the Committee may appropriately adjust
any evaluation of performance under such goals to exclude the effect of certain
events, including any of the following events: asset write-downs; litigation or
claim judgments or settlements; changes in tax law, accounting principles or
other such laws or provisions affecting reported results; severance, contract
termination and other costs related to exiting certain business activities; and
gains or losses from the disposition of businesses or assets or from the early
extinguishment of debt. Performance Goals may include individual objectives or
other subjective criteria.

 

  (dd) “Person” shall mean any individual or entity, including a corporation,
partnership, limited liability company, association, joint venture or trust.

 

  (ee) “Plan” shall mean the Arctic Cat Inc. 2013 Omnibus Stock and Incentive
Plan, as amended from time to time, the provisions of which are set forth
herein.

 

  (ff) “Restricted Stock” shall mean any Share granted under Section 8 of the
Plan.

 

  (gg) “Restricted Stock Unit” shall mean any unit granted under Section 8 of
the Plan evidencing the right to receive a Share (or a cash payment equal to the
Fair Market Value of a Share) at some future date.

 

  (hh) “Retirement” shall mean Normal Retirement or Early Retirement.

 

  (ii) “Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and
Exchange Commission under the Exchange Act, or any successor rule or regulation.

 

  (jj) “Section 162(m)” shall mean Section 162(m) of the Code and the applicable
Treasury Regulations promulgated thereunder.

 

  (kk) “Share” or “Shares” shall mean the common stock, $.01 par value per
share, of the Company (the “Common Stock”) or such other securities or property
as may become subject to Awards pursuant to an adjustment made under
Section 4(c) of the Plan. Class B common stock of the Company shall be
considered Shares hereunder only following conversion to Common Stock of the
Company.

 

  (ll) “Specified Employee” shall have the meaning set forth in Section 15 of
the Plan.

 

  (mm) “Stock Appreciation Right” shall mean any right granted under Section 7
of the Plan.

 

  (nn) “Subsidiary” shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if each of the
corporations (other than the last corporation in the unbroken chain) owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain.

 

  (oo) “Total Market Value” shall have the meaning set forth in Section 14(b) of
the Plan.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 3. Administration

(a) Power and Authority of the Committee. The Plan shall be administered by the
Committee. Subject to the express provisions of the Plan and to applicable law,
the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to each
Participant under the Plan; (iii) determine the number of Shares to be covered
by (or the method by which payments or other rights are to be determined in
connection with) each Award; (iv) determine the terms and conditions of any
Award or Award Agreement; (v) amend the terms and conditions of any Award or
Award Agreement and accelerate the exercisability of any Option or waive any
restrictions relating to any Award; (vi) extend the exercise period in
accordance with the terms of the Plan; (vii) determine whether, to what extent
and under what circumstances Awards may be exercised in cash, Shares, other
securities, other Awards or other property, or canceled, forfeited or suspended;
(viii) interpret and administer the Plan and any instrument or agreement,
including any Award Agreement, relating to the Plan; (ix) establish, amend,
suspend or waive such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; (x) delegate to one
or more executive officers of the Company the authority to grant Award and/or to
administer the Plan or any aspect of it; provided, however, that only the
Committee may grant Awards that qualify under Rule l6b-3 and Section 162(m) of
the Code; and (xi) make any other determination and take any other action,
prospectively or retrospectively, that the Committee deems necessary or
desirable for the administration of the Plan. Unless otherwise expressly
provided in the Plan, all designations, determinations, interpretations and
other decisions under or with respect to the Plan or any Award or Award
Agreement shall be within the sole discretion of the Committee, may be made at
any time and shall be final, conclusive and binding upon any Eligible Person and
any holder or beneficiary of any Award.

(b) Power and Authority of the Board. Notwithstanding anything to the contrary
contained herein, the Board may, at any time and from time to time, exercise the
powers and duties of the Committee under the Plan without any further action of
the Committee, and in that event, any reference to Committee shall also refer to
the Board.

Section 4. Shares Available for Awards

(a) Shares Available. Subject to adjustment as provided in Section 4(e) of the
Plan, the aggregate number of Shares that may be issued under the Plan shall be
1,100,000.

(b) Accounting for Awards. For purposes of this Section 4, if an Award entitles
the holder thereof to receive or purchase Shares, the total number of Shares
covered by such Award or to which such Award relates shall be counted on the
date of grant of such Award against the aggregate number of Shares available for
granting Awards under the Plan; provided that the number of Shares counted
against the aggregate number of Shares available for granting Awards under the
Plan shall not be reduced if Shares are withheld for the exercise price of an
Option or Stock Appreciation Right, to satisfy tax withholding obligations, or
for any other reason. If an Award terminates or is forfeited or cancelled
without the issuance of any Shares, or if any Shares covered by an Award or to
which an Award relates are not issued for any other reason, then the number of
Shares counted against the aggregate number of Shares available under the Plan
with respect to such Award, to the extent of any such termination, forfeiture,
cancellation or other event, shall again be available for granting Awards under
the Plan. If Shares of Restricted Stock are forfeited prior to vesting, whether
or not dividends have been paid on such Shares, then the number of Shares
counted against the aggregate number of Shares available under the Plan with
respect to such Award of Restricted Stock, to the extent of any such forfeiture
by the Company, shall again be available for granting Awards under the Plan.

(c) Adjustments. In the event that the Committee shall determine that any
dividend or other distribution (whether in the form of cash, Shares, other
securities or other property), recapitalization, stock split, reverse stock

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company
or any other similar corporate transaction, equity restructuring or event
affects the Shares, then the Committee shall make an appropriate adjustment that
will equalize the fair value of such Shares or Awards before and after the
transaction, restructuring or event, including but not limited to making
adjustment to any or all of (i) the number and type of Shares (or other
securities or other property) that thereafter may be made the subject of Awards,
(ii) the number and type of Shares (or other securities or other property)
subject to outstanding Awards, (iii) the purchase price or exercise price with
respect to any Award and (iv) the limitations contained in Section 4(d) of the
Plan; provided, however, that with respect to Incentive Stock Options, in the
event of a transaction described in 424(c) of the Code, the adjustments shall
satisfy Section 424(e)(1) of the Code.

(d) Award Limitations Under the Plan

(i) Section 162(m) Limitation for Certain Types of Awards. No Eligible Person
may be granted Options, Stock Appreciation Rights or any other Award or Awards
under the Plan, the value of which Award or Awards is based solely on an
increase in the value of the Shares after the date of grant of such Award or
Awards, for more than 500,000 Shares (subject to adjustment as provided in
Section 4(c) of the Plan) in the aggregate in any calendar year.

(ii) Section 162(m) Limitation for Performance Awards. The maximum amount
payable pursuant to all Performance Awards to any Participant in the aggregate
in any calendar year shall be $7,500,000 in value, whether payable in cash,
Shares or other property, based on the value at the time the Award is made. This
limitation does not apply to, but rather shall be independent of, any Award
subject to the limitation contained in Section 4(d)(i) of the Plan.

Section 5. Eligibility

Any Eligible Person shall be eligible to be designated a Participant. In
determining which Eligible Persons shall receive an Award and the terms of any
Award, the Committee may take into account the nature of the services rendered
by the respective Eligible Persons, their present and potential contributions to
the success of the Company or such other factors as the Committee, in its
discretion, shall deem relevant. Notwithstanding the foregoing, an Incentive
Stock Option may only be granted to full-time or part-time employees (which term
as used herein includes, without limitation, officers and Directors who are also
employees), and an Incentive Stock Option shall not be granted to an employee of
a Subsidiary unless such Subsidiary is also a “subsidiary corporation” of the
Company within the meaning of Section 424(f) of the Code or any successor
provision.

Section 6. Options

The Committee is hereby authorized to grant Options to Eligible Persons with the
following terms and conditions and with such additional terms and conditions not
inconsistent with the provisions of the Plan as the Committee shall determine:

(a) Exercise Price. The purchase price per Share purchasable under an Option
shall be determined by the Committee; provided, however, that such purchase
price shall not be less than 100% of the Fair Market Value of a Share on the
date of grant of such Option; provided further, that the Committee may designate
a per share exercise price below Fair Market Value on the date of grant (A) to
the extent necessary or appropriate, as determined by the Committee, to satisfy
applicable legal or regulatory requirements of a foreign jurisdiction or (B) if
the Option is granted in substitution for a stock option previously granted by
an entity that is acquired by or merged with the Company or a Subsidiary. If an
employee owns or is deemed to own (by reason of the

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

attribution rules applicable under Section 424(d) of the Code) more than 10% of
the combined voting power of all classes of stock of the Company or any Parent
Corporation or Subsidiary and an Incentive Stock Option is granted to such
employee, the option price shall be no less than 110% of the Fair Market Value
of the Stock on the date the option is granted.

(b) Option Term. The term of each Option shall be fixed by the Committee at the
time of grant, but shall not be longer than 10 years from the date of grant. If
an employee owns or is deemed to own (by reason of the attribution rules of
Section 424(d) of the Code) more than 10% of the combined voting power of all
classes of stock of the Company or any Parent Corporation or Subsidiary and an
Incentive Stock Option is granted to such employee, the term of such option
shall be no more than five years from the date of grant.

(c) Time and Method of Exercise. The Committee shall determine the time or times
at which an Option may be exercised in whole or in part and the method or
methods by which, and the form or forms (including, without limitation, cash,
Shares, other securities, other Awards or other property, or any combination
thereof, having a Fair Market Value on the exercise date equal to the applicable
exercise price) in which, payment of the exercise price with respect thereto may
be made or deemed to have been made. If the Committee provides, in its
discretion, that any option is exercisable only in installments, the Committee
may waive such installment exercise provisions at any time, provided, however,
that unless the Option has been approved by the Board, the Committee or the
shareholders of the Company, an Option to a director, officer or a 10%
shareholder of the Company or its Subsidiaries shall not be exercisable for a
period of six (6) months after the date of the grant unless otherwise permitted
under rules, policies or interpretations established by the Securities and
Exchange Commission in connection with a Change in Control of the Company as
contemplated by Section 14 of the Plan or as otherwise provided in the Plan.

Section 7. Stock Appreciation Rights

The Committee is hereby authorized to grant Stock Appreciation Rights to
Eligible Persons subject to the terms of the Plan and any applicable Award
Agreement. A Stock Appreciation Right granted under the Plan shall confer on the
holder thereof a right to receive upon exercise thereof the excess of (i) the
Fair Market Value of one Share on the date of exercise (or, if the Committee
shall so determine, at any time during a specified period before or after the
date of exercise) over (ii) the grant price of the Stock Appreciation Right as
determined by the Committee, which grant price shall not be less than 100% of
the Fair Market Value of one Share on the date of grant of the Stock
Appreciation Right; provided, however, that the Committee may designate a per
share grant price below Fair Market Value on the date of grant (A) to the extent
necessary or appropriate, as determined by the Committee, to satisfy applicable
legal or regulatory requirements of a foreign jurisdiction or (B) if the Stock
Appreciation Right is granted in substitution for a stock appreciation right
previously granted by an entity that is acquired by or merged with the Company
or a Subsidiary. Subject to the terms of the Plan, the grant price, term,
methods of exercise, dates of exercise, methods of settlement and any other
terms and conditions (including conditions or restrictions on the exercise
thereof) of any Stock Appreciation Right shall be as determined by the
Committee; provided, however, that no Stock Appreciation Right may be
exercisable after ten (10) years from its date of grant.

Section 8. Restricted Stock and Restricted Stock Units

The Committee is hereby authorized to grant Restricted Stock and Restricted
Stock Units to Eligible Persons with the following terms and conditions and with
such additional terms and conditions not inconsistent with the provisions of the
Plan as the Committee shall determine:

(a) Restrictions. Shares of Restricted Stock and Restricted Stock Units shall be
subject to such restrictions as the Committee may impose (including, without
limitation, any limitation on the right to vote a Share of

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Restricted Stock or the right to receive any dividend or other right or property
with respect thereto), which restrictions may lapse separately or in combination
at such time or times, in such installments or otherwise as the Committee may
deem appropriate. Notwithstanding the foregoing, the Committee may permit
acceleration of vesting of such Awards in the event of the Participants death,
disability or retirement or a change in control of the Company.

(b) Issuance and Delivery of Shares. Any Restricted Stock granted under the Plan
shall be issued at the time such Awards are granted and may be evidenced in such
manner as the Committee may deem appropriate, including book­entry registration
or issuance of a stock certificate or certificates, which certificate or
certificates shall be held by the Company. Such certificate or certificates
shall be registered in the name of the Participant and shall bear an appropriate
legend referring to the restrictions applicable to such Restricted Stock. Shares
representing Restricted Stock that is no longer subject to restrictions shall be
delivered to the Participant promptly after the applicable restrictions lapse or
are waived. In the case of Restricted Stock Units, no Shares shall be issued at
the time such Awards are granted. Upon the lapse or waiver of restrictions and
the restricted period relating to Restricted Stock Units evidencing the right to
receive Shares, such Shares shall be issued and delivered to the holder of the
Restricted Stock Units.

Section 9. Performance Awards

The Committee is hereby authorized to grant to Eligible Persons Performance
Awards which are intended to be “qualified performance-based compensation”
within the meaning of Section 162(m). A Performance Award granted under the Plan
may be payable in cash or in Shares (including, without limitation, Restricted
Stock). Performance Awards shall, to the extent required by Section 162(m), be
conditioned solely on the achievement of one or more objective Performance
Goals, and such Performance Goals shall be established by the Committee within
the time period prescribed by, and shall otherwise comply with the requirements
of, Section l62(m). Subject to the terms of the Plan and any applicable Award
Agreement, the Performance Goals to be achieved during any performance period,
the length of any performance period, the amount of any Performance Award
granted, the amount of any payment or transfer to be made pursuant to any
Performance Award and any other terms and conditions of any Performance Award
shall be determined by the Committee. The Committee shall also certify in
writing that such Performance Goals have been met prior to payment of the
Performance Awards to the extent required by Section 162(m). Nothing in this
Section 9 shall prohibit the Committee from granting any Award that is not
intended to satisfy the requirements of Section 162(m).

Section 10. Other Stock Grants

The Committee is hereby authorized, subject to the terms of the Plan, to grant
to Eligible Persons Shares without restrictions thereon as are deemed by the
Committee to be consistent with the purpose of the Plan. Subject to the terms of
the Plan and any applicable Award Agreement, such Other Stock Grant may have
such terms and conditions as the Committee shall determine. In the event Other
Stock Grants are awarded to members of the Committee, such Award shall be
granted by the Board.

Section 11. General

(a) Consideration for Awards. Awards may be granted for no cash consideration or
for cash or any other consideration as determined by the Committee or required
by applicable law.

(b) Awards May Be Granted Separately or Together. Awards may, in the discretion
of the Committee, be granted either alone or in addition to, in tandem with or
in substitution for any other Award or any award granted under any plan of the
Company or any Subsidiary. Awards granted in addition to or in tandem with other
Awards

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or in addition to or in tandem with awards granted under any such other plan of
the Company or any Subsidiary may be granted either at the same time as or at a
different time from the grant of such other Awards or awards; provided, however,
that any Stock Appreciation Right that is part of an Incentive Stock Option must
be granted only at time of the grant of the Incentive Stock Option.

(c) Forms of Payment under Awards. Subject to the terms of the Plan and of any
applicable Award Agreement, payments or transfers to be made by the Company or a
Subsidiary upon the grant, exercise or payment of an Award may be made in such
form or forms as the Committee shall detem1ine (including, without limitation,
cash; Shares, other securities, other Awards or other property or any
combination thereof), and may be made in a single payment or transfer, in
installments or on a deferred basis, in each case in accordance with rules and
procedures established by the Committee. Such rules and procedures may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments. Any payment to a Specified
Employee that constitutes Deferred Compensation (as those terms are defined in
Section 15 of the Plan) shall comply with the delay in payment provisions set
forth in Section 15(e) hereof.

(d) Limits on Transfer of Awards. Except as otherwise provided by the terms of
this Plan, no Award and no right under any such Award shall be transferable by a
Participant, whether or not such transfer is for value, other than by will or by
the laws of descent and distribution. The Committee may establish procedures as
it deems appropriate for a Participant to designate a Person or Persons, as
beneficiary or beneficiaries, to exercise the rights of the Participant and
receive any property distributable with respect to any Award in the event of the
Participant’s death. The Committee, in its discretion and subject to such
additional terms and conditions as it determines, may permit a Participant to
transfer a Non-Qualified Stock Option to any “family member” (as such term is
defined in the General Instructions to Form S-8 (or any successor to such
Instructions or such Form) under the Securities Act of 1933, as amended) at any
time that such Participant holds such Option, provided that such transfers may
not be for value (i.e., the transferor may not receive any consideration
therefore) and the family member may not make any subsequent transfers other
than by will or by the laws of descent and distribution. Each Award under the
Plan or right under any such Award shall be exercisable during the Participant’s
lifetime only by the Participant (except as provided herein or in an Award
Agreement or amendment thereto relating to a Non-Qualified Stock Option) or, if
permissible under applicable law, by the Participant’s guardian or legal
representative. No Award or right under any such Award may be pledged,
alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Company or any Subsidiary.

(e) Term of Awards. The term of each Award shall be for a period not longer than
10 years from the date of grant.

(f) Restrictions: Securities Exchange Listing. All Shares or other securities
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the Plan, applicable federal or state securities laws and
regulatory requirements, and the Committee may direct appropriate stop transfer
orders and cause other legends to be placed on the certificates for such Shares
or other securities to reflect such restrictions. If the Shares or other
securities are traded on a securities exchange, the Company shall not be
required to deliver any Shares or other securities covered by an Award unless
and until such Shares or other securities have been and continue to be admitted
for trading on such securities exchange.

(g) Prohibition on Repricing. Except as provided in Section 4(c) of the Plan, no
Option or Stock Appreciation Right may be (i) amended to reduce its initial
exercise or grant price, (ii) canceled and replaced

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

with Options or Stock Appreciation Rights having a lower exercise or grant price
or with any other type of Award, or (iii) repurchased for cash, without the
approval of the shareholders of the Company.

Section 12. Rights Upon Termination of Employment

(a) Termination by Death or Disability. Unless otherwise determined by the
Committee in an Award Agreement or in writing after the Award Agreement is
issued, if a Participant’s employment by the Company and any Subsidiary or
Parent Corporation terminates by reason of death or Disability:

(i) all outstanding Options and Stock Appreciation Rights (other than Shares
subject to Performance Awards) then held by the Participant may thereafter be
immediately exercised, to the extent then exercisable (or on such accelerated
basis as the Committee shall determine at or after grant), and remain
exercisable for a period of twelve months (or such shorter period as the
Committee shall specify at grant) from the date of such death or Disability or
until the expiration of the stated term of the option, whichever period is
shorter; provided, however, that in the event of termination of employment by
reason of death or Disability, if an Incentive Stock Option is exercised after
the expiration of the exercise periods that apply for purposes of Section 422 of
the Code as a result of Committee action, the Option will thereafter be treated
as a Non-Qualified Stock Option;

(ii) all Restricted Stock and Restricted Stock Units (other than Shares subject
to Performance Awards) then held by the Participant will become fully vested;
and

(iii) all Performance Awards and Other Stock Grants then held by the Participant
will vest and/or continue to vest in the manner determined by the Committee and
set forth in the Award Agreement evidencing such Performance Award or Other
Stock Grant, or as otherwise determined by the Committee.·

(b) Termination by Reason of Retirement. Unless otherwise determined by the
Committee in an Award Agreement or in writing after the Award Agreement is
issued, if a Participant’s employment by the Company or any Subsidiary or Parent
Corporation terminates by reason of Retirement:

(i) all outstanding Options and Stock Appreciation Rights (other than Shares
subject to Performance Awards) then held by the Participant that have not vested
as of such termination will either continue to vest in accordance with its terms
in the manner determined by the Committee and set forth in the Award Agreement
evidencing such Option or Stock Appreciation Right or, if so provided in the
Award Agreement or in writing after the Award Agreement is issued, become fully
vested on the date of Retirement, and in either case shall remain exercisable
until expiration of the stated term of the Option; provided, however, in the
event of termination of employment by reason of Retirement, if an Incentive
Stock Option is exercised after the expiration of the exercise periods that
apply for purposes of Section 422 of the Code as a result of Committee action,
the Option will thereafter be treated as a Non-Qualified Stock Option;

(ii) all Restricted Stock and Restricted Stock Units (other than Shares subject
to Performance Awards) then held by the Participant that have not vested as of
such termination will vest and/or continue to vest in the manner determined by
the Committee and set forth in the Award Agreement evidencing such Restricted
Stock or Restricted Stock Units; and

(iii) all Performance Awards and Other Stock Grants then held by the Participant
will vest and/or continue to vest in the manner set forth in the Award Agreement
evidencing such Performance Award or Other Stock Grant, or as otherwise
determined by the Committee.

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Termination for Cause. Unless otherwise determined by the Committee in an
Award Agreement or in writing after the Award Agreement is issued, if the
Participant’s employment by the Company and any Subsidiary or Parent Corporation
terminates for Cause:

(i) all outstanding Options and Stock Appreciation Rights (other than Shares
subject to Performance Awards) then held by the Participant may be exercised, to
the extent then exercisable, no later than the date of such termination;

(ii) all Restricted Stock and Restricted Stock Units (other than Shares subject
to Performance Awards) then held by the Participant that have not vested as of
such termination will be terminated and forfeited; and

(iii) all Performance Awards and Other Stock Grants then held by the Participant
will be terminated and forfeited, except as set forth in the Award Agreement
evidencing such Performance Award or Other Stock Grant, or as otherwise
determined by the Committee.

(d) Other Termination. Unless otherwise determined by the Committee in an Award
Agreement or in writing after the Award Agreement is issued, if a Participant’s
employment by the Company and any Subsidiary or Parent Corporation terminates
for any reason other than death, Disability, Retirement or Cause:

(i) all Outstanding Stock Options and Stock Appreciation Rights (other than
Shares subject to Performance Awards) may be exercised to the extent it was
exercisable at such termination for the lesser of one month or the balance of
the option’s term;

(ii) all Restricted Stock and Restricted Stock Units (other than Shares subject
to Performance Awards) then held by the Participant that have not vested as of
such termination will be terminated and forfeited; and

(iii) all Performance Awards and Other Stock Grants then held by the Participant
will vest and/or continue to vest in the manner set forth in the Award Agreement
evidencing such Performance Award or Other Stock Grant, or as otherwise
determined by the Committee.

Section 13. Transfer, Leave of Absence, etc.

For purposes of the Plan, the following events shall not be deemed a termination
of employment:

(a) a transfer of an employee from the Company to a Parent Corporation or
Subsidiary, or from a Parent Corporation or Subsidiary to the Company, or from
one Subsidiary to another;

(b) a leave of absence, approved in writing by the Committee, for military
service or sickness, or for any other purpose approved by the Company if the
period of such leave does not exceed ninety (90) days (or such longer period as
the Committee may approve, in its sole discretion); and

(c) a leave of absence in excess of ninety (90) days, approved in writing by the
Committee, but only if the employee’s right to reemployment is guaranteed either
by a statute or by contract, and provided that, in the case of any leave of
absence, the employee returns to work within thirty (30) days after the end of
such leave.

Section 14. Change in Control of the Company

(a) Change in Control. “Change in Control” of the Company shall mean a change in
control which would be required to be reported in response to Item 6(e) on
Schedule 14A of Regulation 14A promulgated under the Exchange Act, whether or
not the Company is then subject to such reporting requirement, including,
without limitation, if:

(i) Any “person” (as such term is used in Section 13(d) and 14(d) of the
Exchange Act); other than a trustee or other fiduciary holding securities under
an employee benefit plan of the Company or any

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Subsidiary or Parent Corporation, becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 30% or more of the combined voting power of the Company’s
then outstanding securities (other than Suzuki Motor Corporation, the holder of
more than 30% of such securities on the date of this Plan); or

(ii) During any period of two consecutive years (not including any period ending
prior to the effective date of this Plan), the Incumbent Directors cease for any
reason to constitute at least a majority of the Board. The term “Incumbent
Directors” shall mean those individuals who are members of the Board of
Directors on the effective date of this Plan and any individual who subsequently
becomes a member of the Board (other than a director designated by a person who
has entered into agreement with the Company to effect a transaction contemplated
by this Section 14(a)(iii) or in connection with the settlement of a proxy
contest) whose election or nomination for election by the Company’s shareholders
was approved by a vote of at least a majority of the then Incumbent Directors;
or

(iii) In the event (x) the Company consummates a merger, consolidation, share
exchange, division or other reorganization of the Company with any corporation
or entity, other than an entity owned at least 80% by the Company, unless
immediately after such transaction, the shareholders of the Company immediately
prior to such transaction beneficially own, directly or indirectly, 51% or more
of the combined voting power of resulting entity’s outstanding voting securities
as well as 51% or more of the Total Market Value of the resulting entity, or in
the case of a division, 51% or more of the combined voting power of the
outstanding voting securities of each entity resulting from the division as well
as 51% or more of the Total Market Value of each such entity, in each case in
substantially the same proportion as such shareholders owned shares of the
Company prior to such transaction; (y) the Company consummates an agreement for
the sale or disposition (in one transaction or a series of transactions) of
assets of the Company, the total consideration of which is greater than 51% of
the Total Market Value of the Company; or (z) the Company adopts a plan of
complete liquidation or winding up of the Company.

(b) Total Market Value. “Total Market Value” shall mean the aggregate market
value of the Company’s or the resulting entity’s outstanding common stock (on a
fully diluted basis) plus the aggregate market value of the Company’s or the
resulting entity’s other outstanding equity securities as measured by the
exchange rate of the transaction or by such other method as the Committee
dete1mines where there is not a readily ascertainable exchange rate.

(c) Vesting Upon a Change in Control. Except as otherwise provided in an Award
or as provided in the next sentence, if a Change in Control occurs, and if the
agreements effectuating the Change in Control do not provide for the assumption
or substitution of all Awards granted under this Plan, with respect to any Award
granted under this Plan that is not so assumed or substituted (a “Non-Assumed
Award”), such Awards shall immediately vest and be exercisable and any
restrictions thereon shall lapse. Notwithstanding the foregoing, unless the
Committee determines at or prior to the Change in Control, no Award that is
subject to any Performance Goal for which the performance period has not
expired, shall accelerate at the time of a Change in Control.

(d) Disposition of Awards. Except as otherwise provided in an Award Agreement,
the Committee, in its sole and absolute discretion, may, with respect to any or
all of such Non-Assumed Awards, take any or all of the following actions to be
effective as of the date of the Change in Control (or as of any other date fixed
by the Conm1ittee occurring within the thirty (30) day period immediately
preceding the date of the Change in Control, but only if such action remains
contingent upon the effectuation of the Change in Control) (such date referred
to as the “Action Effective Date”):

(i) Unilaterally cancel such Non-Assumed Award in exchange for: (x) whole and/or
fractional Shares (or for whole Shares and cash in lieu of any fractional Share)
or whole and/or fractional shares of a

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

successor (or for whole shares of a successor and cash in lieu of any fractional
share) that, in the aggregate, are equal in value to the Fair Market Value of:
(I) in the case of Options or Stock Appreciation Rights, the Shares that could
be purchased subject to such Non-Assumed Award less the aggregate exercise price
for the Options or Stock Appreciation Rights with respect to such Shares; (II)
in the case of Restricted Stock, Restricted Stock Units, Performance Awards and
Other Stock Grants, Shares subject to such Award determined as of the Action
Effective Date (taking into account vesting), less the value of any
consideration payable on exercise; or (y) cash or other property equal in value
to the Fair Market Value of (I) in the case of Options or Stock Appreciation
Rights, the Shares that could be purchased subject to such Non-Assumed Award
less the aggregate exercise price for the Options or Stock Appreciation Rights
with respect to such Shares or (II) in the case of Restricted Stock, Restricted
Stock Units, Stock Appreciation Rights, Performance Awards and Other Stock
Grants, Shares subject to such Award determined as of the Action Effective Date
(taking into account vesting) less the value of any consideration payable on
exercise.

(ii) In the case of Options, unilaterally cancel such Non-Assumed Option after
providing the holder of such Option with (1) an opportunity to exercise such
Non-Assumed Option to the extent vested within a specified period prior to the
date of the Change in Control, and (2) notice of such opportunity to exercise
prior to the commencement of such specified period. (iii) Notwithstanding
anything to the contrary in any Award Agreement or the Plan, with respect to any
Non-Assumed Awards after satisfaction of one of the foregoing, the Participant
will only be entitled to the cash or other property and shall not have any right
to the Shares or any shares of the successor.

However, notwithstanding the foregoing, to the extent that the recipient of a
Non-Assumed Award is an Insider, payment of cash in lieu of whole or fractional
Shares or shares of a successor may only be made to the extent that such payment
(A) has met the requirements of an exemption under Rule 16b-3, or (B) is a
subsequent transaction the terms of which were provided for in a transaction
initially meeting the requirements of an exemption under Rule 16b-3. Unless an
Award Agreement provides otherwise, the payment of cash in lieu of whole or
fractional Shares or in lieu of whole or fractional shares of a successor shall
be considered a subsequent transaction approved by the original grant of an
Option.

(e) General Rules for Awards. If a Change in Control occurs, then, except to the
extent otherwise provided in the Award Agreement pertaining to a particular
Award or as otherwise provided in this Plan, each Award shall be governed by
applicable law and the documents effectuating the Change in Control.

Section 15. Income Tax Compliance

(a) In order to comply with all applicable federal, state, local or foreign
income tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal, state, local or foreign
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of a Participant, are withheld or collected from such
Participant. In order to assist a Participant in paying all or a portion of
applicable taxes to be withheld or collected upon exercise or receipt of (or the
lapse of restrictions relating to) an Award, the Committee, in its discretion
and subject to such additional terms and conditions as it may adopt, may permit
the Participant to satisfy such tax obligation by (i) electing to have the
Company withhold a portion of the Shares otherwise to be delivered upon exercise
or receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes, provided that the maximum amount
shall not exceed the amount of the required withholding, or (ii) delivering to
the Company Shares other than Shares issuable upon exercise or receipt of (or
the lapse of restrictions relating to) such Award with a Fair Market Value equal
to the amount of such taxes.

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) “Deferred Compensation” means any Stock Incentive under this Plan that
provides for the “deferral of compensation” under a “nonqualified deferred
compensation plan” (as those terms are defined under Code Section 409A) and that
would be subject to the taxes specified in Code Section 409A(a)(l) if and to the
extent that the Plan and the Award Agreement do not meet or are not operated in
compliance with the requirements of Code Section 409A(a)(2), (3) and (4) and the
regulations promulgated thereunder, Deferred Compensation shall not include any
amount that is otherwise exempt from the requirements of Code Section 409A and
the regulations promulgated thereunder. For purposes of this Section 15, “Stock
Incentive” means an Award that is settled in Shares, and shall not include
Performance Awards that are settled in cash. Nothing in this Section 15 or the
Plan shall prohibit the Company from establishing a deferred compensation plan
that allows for the deferral of salary, bonuses or other cash-based Performance
Awards.

(c) “Specified Employee” means a Participant who is a key employee as described
in Code Section 416(i)(l) (A)(i), (ii) and (iii) (and disregarding paragraph
(5) thereof) at any time during the 12 months ending on each December 31, or
such other “identification date” that applies consistently for all plans that
provide “deferred compensation” that is subject to the requirements of Code
Section 409A and regulations promulgated thereunder. Each Participant will be
identified as a Specified Employee in accordance with the regulations
promulgated under Code Section 409A, including with respect to the spin-off or
merger of the company with any other company, and such identification shall
apply for the twelve (12) month period commencing on the first day of the fourth
month following the identification date. Notwithstanding the foregoing, no
Participant shall be a Specified Employee unless the stock of the Company (or
other member of a “controlled group of corporations” as determined under Code
Section 1563) is publicly traded on an established securities market as of the
date of a Participant’s “separation from service” as defined in Code
Section 409A and the regulations promulgated thereunder.

(d) Except to the extent such acceleration or deferral is permitted or complies
with the requirements of Code Section 409A and the regulations promulgated
thereunder, neither the Committee nor a Participant may accelerate or defer the
time or schedule of any payment of, or the amount scheduled to be paid under, an
Award that constitutes Deferred Compensation; provided, however, that payment
shall be permitted if it is in accordance with a fixed date or schedule or on
account of “separation from service,” “disability, “death, “change in control”
or “unforeseeable emergency” as those items are defined under Code Section 409A
and the regulations promulgated thereunder.

(e) Notwithstanding anything to the contrary in the Plan, unless the Award
Agreement specifically provides otherwise, the Committee may not make payment to
a Specified Employee of any Award that constitutes Deferred Compensation earlier
than six (6) months following the Participant’s “separation from service” as
defined for purposes of Code Section 409A (or if earlier, upon the Specified
Employee’s death), except as permitted under Code Section 409A. Any payments
that otherwise would be payable to the Specified Employee during the foregoing
six (6) month period will be accumulated and payment will be delayed until the
first date after the six (6) month period. The Committee may specify in the
Award Agreement that the amount of the Deferred Compensation delayed shall
accumulate interest or earnings during the period of such delay.

(f) The Committee may reform any provision in an Award intended to be exempt
from Code Section 409A to maintain to the maximum extent practicable the
original intent of the applicable provisions without violating the provisions of
Code Section 409A and to preserve the economic benefits intended by the Award.

(g) Dividend and Dividend Equivalents. The Committee may grant dividend or
dividend equivalents to any Participant and shall determine the time and manner
of payment of the dividend or dividend equivalent; provided, however, that any
dividend equivalent that is intended to be exempt from the requirements of

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 409A of the Code shall be stated as a separate arrangement.
Notwithstanding the foregoing, in no event shall dividends or dividend
equivalents be paid on Options, Stock Appreciation Rights, unvested Restricted
Stock Units or unvested Performance Awards.

Section 16. Amendments and Termination

(a) The Board may amend, alter, or discontinue the Plan, but no amendment,
alteration, or discontinuation shall be made (i) which would impair the rights
of a Participant under an Award theretofore granted, without the Participant’s
consent, or (ii) which without the approval of the shareholders of the Company
would cause the Plan to no longer comply with Rule 16b-3, Section 422 of the
Code or any other regulatory requirements or (iii) without the approval of the
shareholders of the Company, which would result in a repricing of any Award
theretofore granted hereunder. Further, Section 6(d) shall not be amended more
than once every six (6) months, other than to comport with changes in the Code,
the Employee Retirement Income Security Act, or the rules thereunder.

(b) The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but, subject to Section 3 above or as otherwise
provided in this Plan, no such amendment shall impair the rights of any
Participant without his or her consent.

(c) The Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or in any Award or Award Agreement in the manner and
to the extent it shall deem desirable to implement or maintain the effectiveness
of the Plan.

Section 17. No Trust or Fund Created

The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. Neither the Plan nor any Award shall create or be construed to
create a trust or separate fund of any kind or a fiduciary relationship between
the Company or any Subsidiary and an Eligible Person or any other Person. To the
extent that any Person acquires a right to receive payments from the Company or
any Subsidiary pursuant to an Award, such right shall be no greater than the
right of any unsecured general creditor of the Company or any Subsidiary. In its
sole discretion, the Committee may authorize the creation of trusts or other
arrangements to meet the obligations created under the Plan to deliver Shares or
payments in lieu of or with respect to Awards granted hereunder; provided,
however, that the existence of such trusts or other arrangements is consistent
with the unfunded status of the Plan.

Section 18. Rights of Eligible Persons and Participants

(a) No Rights to Awards. No Eligible Person or other Person shall have any claim
to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Eligible Persons or holders or beneficiaries of
Awards under the Plan. The terms and conditions of Awards need not be the same
with respect to any Participant or with respect to different Participants.

(b) Award Agreements. No Participant will have rights under an Award granted to
such Participant unless and until an Award Agreement shall have been duly
executed on behalf of the Company and, if requested by the Company, signed by
the Participant.

(c) Plan Provisions Control. In the event that any provision of an Award
Agreement conflicts with or is inconsistent in any respect with the terms of the
Plan as set forth herein or subsequently amended, the terms of the Plan shall
control.

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) No Rights of Shareholders. Except with respect to Shares of Restricted Stock
or Other Stock Awards as to which the Participant has been granted the right to
vote, neither a Participant nor the Participant’s legal representative shall be,
or have any of the rights and privileges of, a shareholder of the Company with
respect to any Shares issuable to such Participant upon the exercise or payment
of any Award, in whole or in part, unless and until such Shares have been
issued.

(e) No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Subsidiary from adopting or continuing in
effect other or additional compensation arrangements, and such arrangements may
be either generally applicable or applicable only in specific cases.

(f) No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained as an employee of the Company or
any Subsidiary, or a Director to be retained as a Director, or as a Consultant
to be retained as a Consultant, nor will it affect in any way the right of the
Company or a Subsidiary to terminate a Participant’s employment at any time,
with or without cause. In addition, the Company or a Subsidiary may at any time
dismiss a Participant from employment free from any liability or any claim under
the Plan or any Award, unless otherwise expressly provided in the Plan or in any
Award Agreement.

Section 19. General Provisions

(a) Governing Law. The validity, construction and effect of the Plan or any
Award, and any rules and regulations relating to the Plan or any Award, shall be
determined in accordance with the internal laws, and not the law of conflicts,
of the State of Minnesota.

(b) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award) such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.

(c) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash shall be paid in lieu of any fractional Shares or whether such fractional
Shares or any rights thereto shall be canceled, terminated or otherwise
eliminated.

(d) Compliance with Section 162(m). It is intended that the Plan shall comply
with and meet all the requirements of Section 162(m) of the Code so that Awards
hereunder which are made to Participants who are “covered employees” (as defined
in Section 162(m) of the Code) shall constitute “performance-based” compensation
within the meaning of Section 162(m) of the Code. If any provision of the Plan
would disqualify the Plan or would not otherwise permit the Plan to comply with
Section 162(m) as so intended, such provision shall be construed or deemed
amended to confirm to the requirements or provisions of Section 162(m).

(e) Arrangements Upon Termination of Employment or Competitive Employment. At
the time of grant, the Committee may provide in connection with any Award
granted under this Plan that the Shares received as a result of such grant shall
be subject to a repurchase right in favor of the Company, pursuant to which the
Participant shall be required to offer to the Company upon termination of
employment for any reason any shares that the Participant acquired under the
Plan, with the price being the then Fair Market Value of the Shares or, in the
case of a termination for Cause, an amount equal to the cash consideration paid
for the Shares if lower than

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Fair Market Value of the Shares, subject to such other terms and conditions
as the Committee may specify at the time of grant. The Committee may, at the
time of the grant of an Award under the Plan, provide the Company with the right
to repurchase, or require the forfeiture of, Shares acquired pursuant to the
Plan by any Participant who, at any time within two years after termination of
employment with the Company, directly or indirectly competes with, or is
employed by a competitor of, the Company.

(f) Headings. Headings are given to the Sections and subsections of the Plan or
any Award Agreement solely as a convenience to facilitate reference. Such
headings shall not be deemed in any way material or relevant to the construction
or interpretation of the Plan or any provision thereof.

Section 20. Effective Date of the Plan

The Plan shall be effective upon its adoption by the Board, provided, however,
that in the event the Plan is not approved by the shareholders of the Company at
the annual meeting of shareholders of the Company currently scheduled on
August 8, 2013, the Plan will be terminated and all Awards granted under the
Plan will be terminated and deemed null and void, provided further, that no
Award may vest and no Shares may be issued under the Plan prior to approval of
the Plan by the shareholders of the Company.

Section 21. Term of the Plan

The Plan shall terminate at midnight on June 17, 2023, unless terminated before
then by the Board. No Awards shall be granted after termination of the Plan. The
Plan shall remain in effect as long as any Awards are outstanding.

 

16